692 N.W.2d 888 (2005)
Kenneth E. STONE, Respondent,
v.
HAROLD CHEVROLET, and ASU Risk Management Group, Relators.
No. A04-2311.
Supreme Court of Minnesota.
February 24, 2005.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed November 3, 2004, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (summary dispositions have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
/s/Russell A. Anderson
Associate Justice